INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 July 13, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File No. 333-122901 on behalf of CI Global Infrastructure, Timber & Agribusiness Fund The Trust is filing Post-Effective Amendment No.268 to its Registration Statement under Rule 485(a)(2) to create a new series, CI Global Infrastructure, Timber & Agribusiness Fund (the “Fund”). The Fund’s sub-advisor allocates the Fund’s assets for investment among three of the sub-advisor’s investment strategies. For each strategy, the Prospectus includes disclosure of historical performance data of a composite of private accounts managed using that strategy,in the section entitled “Management of the Fund” and sub-section entitled “Prior Performance for Similar Accounts managed by the Sub-Advisor.” The composite performance information for each strategy has been included in the Prospectus because the Advisor and the Sub-Advisor believe such information is relevant to potential shareholders of the Fund. Please direct your comments to Joy Ausili at (626) 914-1360.Thank you. Sincerely, /s/Joy Ausili Joy Ausili Investment Managers Series Trust Secretary
